DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-18 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horgan 9,169,952.
In regard to claim 1, Horgan discloses a coupling for joining pipe elements in end to end relation, said coupling comprising:
first and second segments 12, 14 attached to one another end to end surrounding a central space for receiving said pipe elements;
a first attachment member 18a extending from a first end of said first segment, said first attachment member defining a first face;
a second attachment member 18b extending from a first end of said second segment, said second attachment member defining a second face, said first and second faces being in facing relation;
a first shroud 34b positioned on said first attachment member and extending along at least a portion of said first face, said first shroud projecting toward said second attachment member;
a first recess (recess for 34b, see fig. 6C) positioned on said second attachment member and extending along at least a portion of said second face, said first recess receiving said first shroud when said first and second attachment members are drawn toward one another; and
an adjustable first fastener (bolt connecting 18a, 18b) extending between said first and second attachment members for drawing said first and second attachment members toward one another.
In regard to claim 2. The coupling according to claim 1, further comprising:
a second shroud 34b positioned on said second attachment member and extending along at least a portion of said second face, said second shroud projecting toward said first attachment member;
a second recess positioned on said first attachment member and extending along at least a portion of said first face, said second recess receiving said second shroud when said first and second attachment members are drawn toward one another (see fig. 6C).
In regard to claim 3, wherein:
said second shroud is positioned on an opposite side of said second attachment member from said first recess; and
said second recess is positioned on an opposite side of said first attachment member from said first shroud (see fig. 6C).
In regard to claim 4, further comprising:
a third attachment member 16a extending from a second end of said first segment, said third attachment member defining a third face;
a fourth attachment member 16b extending from a second end of said second segment, said fourth attachment member defining a fourth face, said third and fourth faces being in facing relation;
a third shroud positioned on said third attachment member and extending along at least a portion of said third face, said third shroud projecting toward said fourth attachment member;
a third recess positioned on said fourth attachment member and extending along at least a portion of said fourth face, said third recess receiving said third shroud when said third and fourth attachment members are drawn toward one another (see fig. 6C); and
an adjustable second fastener (22) extending between said third and fourth attachment members for drawing said third and fourth attachment members toward one another.
In regard to claim 5, further comprising:
a fourth shroud positioned on said fourth attachment member and extending along at least a portion of said fourth face, said fourth shroud projecting toward said third attachment member;
a fourth recess positioned on said third attachment member and extending along at least a portion of said third face, said fourth recess receiving said fourth shroud when said third and fourth attachment members are drawn toward one another (see fig. 6C).
In regard to claim 6, wherein:
said third shroud is positioned on an opposite side of said third attachment member from said fourth recess; and
said fourth shroud is positioned on an opposite side of said fourth attachment member from said third recess (see fig. 6C).
In regard to claim 7, further comprising a hinge 28 positioned at a second end of each of said first and second segments 12, 14, said first and second segments pivoting about said hinge when said first and second segments are drawn toward one another.
In regard to claim 8, further comprising:
a second shroud positioned on said second attachment member and extending along at least a portion of said second face, said second shroud projecting toward said first attachment member;
a second recess positioned on said first attachment member and extending along at least a portion of said first face, said second recess 
receiving said second shroud when said first and second attachment members are drawn toward one another (see fig. 6C).
In regard to claim 9, wherein:
said second shroud is positioned on an opposite side of said second attachment member from said first recess; and
said second recess is positioned on an opposite side of said first attachment member from said first shroud (see fig. 6C).
In regard to claim 10, wherein said hinge comprises:
a first boss 30a projecting from said second end of said first segment;
a second boss 30b projecting from said second end of said second segment and positioned adjacent to said first boss;
a first fulcrum (see point P in fig. 7B) positioned on said first boss and contacting said second boss, said segments pivoting about said first fulcrum;
a link 22, 29 extending between and capturing said first and second bosses.
In regard to claim 11, further comprising a second fulcrum (see point P in fig. 7B) positioned on said second boss, said second fulcrum contacting said first fulcrum.
In regard to claim 12, further comprising:
a first land  positioned contiguous with said first fulcrum on said first boss; 
a second land 1positioned contiguous with said second fulcrum on said second boss, said first and second lands being oriented angularly with respect to a plane defining an interface between said first and second segments (see angled surfaces that touch near point P in fig. 7A).
In regard to claim 13, further comprising:
a first head 16a projecting from said first boss;
a second head 16b projecting from said second boss, said link 29 engaging said first and second heads for retaining said link to said bosses (see fig. 4A).
In regard to claim 15, wherein:
said first attachment member comprises a first lug 18A defining a first hole 20 for receiving said first fastener;
said second attachment member 18B comprises a second lug defining a second hole 20 for receiving said first fastener (see fig. 2).
In regard to claim 16, wherein a portion of said first face surrounds said first hole and a portion of said second face surrounds said second hole (see fig. 1).
In regard to claim 17, wherein:
said first attachment member comprises a first lug defining a first hole for receiving said first fastener;
said second attachment member comprises a second lug defining a second hole for receiving said first fastener;
said third attachment member comprises a third lug defining a third hole for receiving said second fastener;
said fourth attachment member comprises a fourth lug defining a fourth hole for receiving said second fastener (see fig. 1).
In regard to claim 18, wherein a portion of said first face surrounds said first hole, a portion of said second face surrounds said second hole, a portion of said third face surrounds said third hole and a portion of said face surrounds said fourth hole (see fig. 1).
In regard to claim 25, wherein each said first and second segments comprises first and second arcuate projections 14 on opposite sides of each said segment, each said arcuate projection extending between said first and second ends of said segments, each said arcuate projection being engageable with one of said pipe elements when said first and second segments are drawn toward one another.
In regard to claim 26, further comprising a seal 40 positioned between said segments.
In regard to claim 27, wherein said seal 40 comprises a ring, said ring supporting said first and second segments in space relation sufficient to insert said pipe elements into said central space (see fig. 8A).
In regard to claim 28, wherein said first fastener 20 comprises a threaded bolt and nut (see fig. 8A).
Claim(s) 1-6 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. 9,285,061.
In regard to claim 1, Ikeda et al. discloses a coupling for joining pipe elements in end to end relation, said coupling comprising:
first and second segments 1attached to one another end to end surrounding a central space for receiving said pipe elements;
a first attachment member 20 extending from a first end of said first segment, said first attachment member defining a first face;
a second attachment member 20 extending from a first end of said second segment, said second attachment member defining a second face, said first and second faces being in facing relation;
a first shroud 15 positioned on said first attachment member and extending along at least a portion of said first face, said first shroud projecting toward said second attachment member;
a first recess 16 positioned on said second attachment member and extending along at least a portion of said second face, said first recess receiving said first shroud when said first and second attachment members are drawn toward one another; and
an adjustable first fastener 3 extending between said first and second attachment members for drawing said first and second attachment members toward one another.
In regard to claim 2. The coupling according to claim 1, further comprising:
a second shroud 15 positioned on said second attachment member and extending along at least a portion of said second face, said second shroud projecting toward said first attachment member;
a second recess 16 positioned on said first attachment member and extending along at least a portion of said first face, said second recess receiving said second shroud when said first and second attachment members are drawn toward one another.
In regard to claim 3, wherein:
said second shroud 15 is positioned on an opposite side of said second attachment member from said first recess; and
said second recess 16 is positioned on an opposite side of said first attachment member from said first shroud.
In regard to claim 4, further comprising:
a third attachment member 20 extending from a second end of said first segment, said third attachment member defining a third face;
a fourth attachment member 20 extending from a second end of said second segment, said fourth attachment member defining a fourth face, said third and fourth faces being in facing relation;
a third shroud 15 positioned on said third attachment member and extending along at least a portion of said third face, said third shroud projecting toward said fourth attachment member;
a third recess 16 positioned on said fourth attachment member and extending along at least a portion of said fourth face, said third recess receiving said third shroud when said third and fourth attachment members are drawn toward one another; and
an adjustable second fastener 3 extending between said third and fourth attachment members for drawing said third and fourth attachment members toward one another.
In regard to claim 5, further comprising:
a fourth shroud 15 positioned on said fourth attachment member and extending along at least a portion of said fourth face, said fourth shroud projecting toward said third attachment member;
a fourth recess 16 positioned on said third attachment member and extending along at least a portion of said third face, said fourth recess receiving said fourth shroud when said third and fourth attachment members are drawn toward one another.
In regard to claim 6, wherein:
said third shroud 15 is positioned on an opposite side of said third attachment member from said fourth recess 16; and
said fourth shroud 15 is positioned on an opposite side of said fourth attachment member from said third recess 16.
In regard to claim 15, wherein:
said first attachment member comprises a first lug 20 defining a first hole 21 for receiving said first fastener;
said second attachment member comprises a second lug 20 defining a second hole 21 for receiving said first fastener.
In regard to claim 16, wherein a portion of said first face surrounds said first hole and a portion of said second face surrounds said second hole (see fig. 6).
In regard to claim 17, wherein:
said first attachment member comprises a first lug 20 defining a first hole 21 for receiving said first fastener;
said second attachment member comprises a second lug 20 defining a second hole 21 for receiving said first fastener;
said third attachment member comprises a third lug 20 defining a third hole 21 for receiving said second fastener;
said fourth attachment member comprises a fourth lug 20 defining a fourth hole 21 for receiving said second fastener.
In regard to claim 18, wherein a portion of said first face surrounds said first hole, a portion of said second face surrounds said second hole, a portion of said third face surrounds said third hole and a portion of said face surrounds said fourth hole (see fig. 6).
In regard to claim 19, further comprising:
a first index mark 10M (see fig. 3) positioned on said first attachment member;
a second index mark 10M positioned on said second attachment member; wherein
said first and second index marks align with one another when said first and second segments are drawn toward one another (ends 11A of mark 10M will meet when the clamp is properly tightened).
In regard to claim 20, wherein said first and second index marks 10M are integrally formed with said first and second attachment members 20 respectively.
In regard to claim 21, further comprising:
a first index mark 10M positioned on said first attachment member;
a second index mark 10M positioned on said second attachment member;
a third index mark 10M positioned on said third attachment member;
a fourth index mark 10M positioned on said fourth attachment member; wherein
said first and second index marks align with one another, and said third and fourth index marks align with one another when said first and second segments are drawn toward one another (ends 11A of mark 10M will meet when the clamp is properly tightened).
In regard to claim 22, wherein said first, second, third and fourth index marks 10M are integrally formed with said first, second, third and fourth attachment members 20 respectively.
Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciasulli et al. 2018/0216754.
In regard to claim 1, Ikeda et al. discloses a coupling for joining pipe elements in end to end relation, said coupling comprising:
first 12 and second 14 segments attached to one another end to end surrounding a central space for receiving said pipe elements;
a first attachment member 18 extending from a first end of said first segment, said first attachment member defining a first face;
a second attachment member 20 extending from a first end of said second segment, said second attachment member defining a second face, said first and second faces being in facing relation;
a first shroud (one protrusion 30) positioned on said first attachment member 18 and extending along at least a portion of said first face, said first shroud projecting toward said second attachment member;
a first recess 32 positioned on said second attachment member and extending along at least a portion of said second face, said first recess receiving said first shroud when said first and second attachment members are drawn toward one another; and
an adjustable first fastener 21 extending between said first and second attachment members for drawing said first and second attachment members toward one another.
In regard to claim 23, further comprising:
a first tooth (second protrusion 30) positioned at said first end of said first segment, said first tooth projecting toward said second segment;
a first socket 32 positioned at said first end of said second segment, said first socket receiving said first tooth when said first and second segments are drawn toward one another.
 Allowable Subject Matter
Claims 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda ‘861, Borland, Sato, Bowman, Motoyama, Lippka and Marakovits disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679